PER CURIAM.
Petitioner, Lewis Washington Street, has filed in this court a petition for writ of ha-beas corpus alleging that he was denied his right to a direct appeal from his judgment
*153and sentence for armed robbery in 1969. The records of this court show that petitioner did perfect an appeal to this court from said judgment and sentence. In fact, a written opinion affirming the judgment and sentence was filed in this court on October 7, 1970, reported at 239 So.2d 870.
Therefore, the said petition be and the same is hereby
Denied.
HOBSON, Acting C. J., and GRIMES and SCHEB, JJ., concur.